GARTH, Circuit Judge,
dissenting:
Although I concur with much of the majority’s decision,1 I do not agree that we are constrained by Ringsby Truck Lines v. Western Conference of Teamsters, 686 F.2d 720, 722 (9th Cir.1982), to remand this case to the district court for it to determine in the first instance whether its constitutional determination should be vacated. Rather, I believe that the procedural context of the present litigation is governed by United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950) and therefore is completely distinguishable from the typical Ringsby ease, which becomes moot pending appeal as the result of a settlement agreement. Therefore, Ringsby is inapposite. Consequently, I would dispose of the City’s appeal not by returning the proceeding to the dis*1523trict court for its further consideration. Rather, I would dispose of the City’s appeal by vacating so much of the district court’s judgment as declared California Penal Code § 647(c) unconstitutional, and remand to the district court with instructions to dismiss Blair’s complaint, as Munsingwear requires. 340 U.S. at 39-40, 71 S.Ct. at 106-07. Because the majority has declined to do so, I dissent.
I
I will assume for purposes of this discussion that the majority is correct in concluding that we lack jurisdiction to consider the City’s appeal." We are faced then with the question of whether the district court’s constitutional determination should be given res judicata or collateral estoppel effect where the City’s appeal has been rendered moot as the result of the district court’s entry of a consent judgment.
A.
In United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950), the United States had alleged price-fixing violations against Munsingwear and sued on two counts (1) for an injunction and (2) for treble damages. By agreement, the second count was held in abeyance pending trial of the suit for an injunction. The district court ultimately dismissed the complaint, holding that Munsingwear’s prices complied with the regulation. The United States appealed but, while its appeal was pending, the commodity involved was decontrolled. Thereafter, the Court of Appeals dismissed the government’s appeal as moot.
Munsingwear then moved to dismiss the treble damages action on the basis of res judicata. The district court granted the motion and the Court of Appeals affirmed. On appeal to the Supreme Court, the government argued that mootness, and the deprivation of its right to appeal, warranted an exception to the rule of res judicata. The Court, however, refused to adopt such an exception:
The established practice of the Court in dealing with a civil case from a court in the federal system which has become moot while on its way here or pending our decision on the merits is to reverse or vacate the judgment below and remand -with a direction to dismiss.... That procedure clears the path for future relitigation of the issues between the parties and eliminates a judgment, review of which was prevented through happenstance. When that procedure is followed, the rights of all parties are preserved; none is prejudiced by a decision which in the statutory scheme was only preliminary.
Id. at 39-40, 71 S.Ct. at 106-07. Because the government had failed to move to vacate the district court’s judgment and, thus, had failed to “avail itself of the remedy it had to preserve its rights,” the Court accorded the district court’s judgment full res judicata effect and affirmed the dismissal of the treble damages action.
Munsingwear however has come to stand for the proposition that when an appeal has been rendered moot, it is “the duty of the appellate court” to vacate the lower court judgment so as to “prevent a judgment, un-reviewable because of mootness, from spawning any legal consequences.” Id. at 40, 41, 71 S.Ct. at 107, quoting Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 205, 81 L.Ed. 178 (1936). Here, of course, unless the instant judgment is vacated, the legal consequences of that judgment, which holds § 647(e) unconstitutional, will continue. This is the very result which Munsingwear decried and which the Mun-singwear rule was designed to cure.
It is true that we have refused to apply the Munsingwear rule in every case where the appeal has become moot. In Ringsby Truck Lines, Inc. v. Western Conference of Teamsters, 686 F.2d 720 (9th Cir.1982), Ringsby had appealed from an unfavorable district court order. While its appeal was pending, the parties notified the Court of Appeals that they had settled their differences and asked us to vacate the district court’s judgment.
We did not accept the parties’ invitation. Noting that the district court’s judgment would have been given collateral estoppel effect if Ringsby had failed to take an appeal in the first instance, we asked: “Should the situation be different where [an] appellant *1524takes the appeal and subsequently dismisses it or by settlement secures its dismissal?” Id. at 722. We answered our rhetorical question with a resounding “maybe.” We held that where an “appellant has by his own act caused the dismissal of the appeal and [where he, therefore,] is in no position to complain that his right of review of an adverse lower court judgment has been lost,” the district court should make the initial determination as to whether its judgment should be given preclusive effect, based on a balancing of “the competing values of finality of judgment and right to relitigation of unre-viewed disputes.” Id.2
B.
The majority believes that the present ease falls squarely under the Ringsby rule and, accordingly, would remand to the district court for a vacatur determination. After all, the majority argues, the parties have settled their differences.
In the present case, however, the case was mooted, if at all, when the district court entered its judgment, i.e., when the district court approved the January 2, 1992 consent judgment. I have found no ease in which a disputed issue was mooted by the district court itself — by the entry of a consent judgment — and where the Court of Appeals adhered to the formulation in Ringsby.
There is, in fact, good reason to depart from the Ringsby rule under the present circumstances. In the classic Ringsby-tjge case, the settling party is motivated to settle by its desire to put an end to further appellate litigation with respect to the substantive issues pending on appeal. The settlement, of course, cuts short, and thus destroys, the settling party’s appellate rights. The Rings-by rule is appropriate in such a case because “a dissatisfied litigant should not be allowed to destroy the collateral consequences of an adverse judgment by destroying his own right to appeal.” Allard v. DeLorean, 884 F.2d 464, 467 (9th Cir.1989).
In contrast, it is well established that a litigant, under certain circumstances, may preserve his right to appeal from a consent judgment, despite the fact that he has, in essence, settled the case. That is, although “[generally, a party cannot appeal a judgment entered with its consent,” Tapper v. Commissioner, 766 F.2d 401, 403 (9th Cir.1986), we have recognized three exceptions to this rule: (1) where the party did not actually consent; (2) where the district court lacked subject matter jurisdiction to enter the judgment; and (3) where the party preserved the right to appeal. Id.; Christian Science Reading Room Jointly Maintained v. City & County of San Francisco, 784 F.2d 1010, 1017 (9th Cir.1986).
Whether any one of these exceptions is applicable in the present case — and the City argues that all three exceptions do apply — is less important than the simple fact that the consent judgment doctrine, and its exceptions, exist at all, for it is the availability of review from a district court consent judgment which distinguishes a “consent judgment” settlement from a “settlement pending appeal.” Quite simply, this is not a ease in which the appellant has “caused” his appeal to be mooted in order to “destroy the collateral consequences of an adverse judgment.” Rather, here the City consented to final judgment in the district court with the intent to pursue an appeal of the disputed constitutional issues as the record reveals.3
Clearly, the City’s appeal has been mooted by a quirk, i.e., the fact that Blair, while once homeless, is now fully employed and unlikely *1525ever again to be prosecuted under § 647(c).4 That is the reason that the settlement of Blair’s damages claim had the collateral consequence of mooting Blair’s equitable claim— a claim Blair would not have been permitted to assert were it not for his now-settled damages claim. See Giles v. Ackerman, 746 F.2d 614 (9th Cir.1984); Smith v. City of Fontana, 818 F.2d 1411 (9th Cir.1987).
In contrast to the situation in Ringsby, where it was the appellant who would have received a windfall had we automatically vacated the district court’s judgment, here it is Blair, the appellee, who will receive such a windfall — i.e., the invalidation of § 647(c) — if we do not vacate the district court’s constitutional determination.
II
I do not believe that Blair should be permitted to enjoin the City from enforcing a statute which he lacked standing to attack in the first place, simply because he settled his claim for damages against the City. By doing so, as the majority holds, he thereby mooted the City’s appeal of the constitutional issue and precluded our review. This is not however, as the majority asserts, a Ringsby case. Rather, it is a pure and simple Mun-singwear case which requires us to vacate the judgment below and remand to the district court with instructions to dismiss. Accordingly, the district court’s order declaring § 647(c) unconstitutional properly should be vacated pursuant to the duty that the Supreme Court imposed upon us — a duty which was not imposed upon the district court. Munsingwear, 340 U.S. at 39-40, 71 S.Ct. at 106-07.
Because the majority holds otherwise, I respectfully dissent.

. In particular, I agree with the majority that (1) the district court did not abuse its discretion in denying the City's Rule 60(b) motion to vacate or modify the consent judgment; (2) Blair was precluded by the terms of the consent judgment from appealing the district court's grant of summary judgment on Blair's state constitutional claims; (3) the district court did not abuse its discretion in refusing to certify the constitutional question for interlocutory appeal pursuant to Rule 54(b); and (4) the State of California lacked standing to participate in the Rule 60(b) proceedings.


. We consistently have applied the Ringsby rule to cases which are settled while pending on appeal. See Continental Cas. Co. v. Fibreboard Corp., 4 F.3d 777, 779 (9th Cir.1993); Riverhead Sav. Bank v. National Mortgage Equity Corp., 893 F.2d 1109, 1112-13 (9th Cir.1990); Allard v. DeLorean, 884 F.2d 464, 466-67 (9th Cir.1989).


. The majority in describing the circumstances revealed by the record recites: "the City and State wanted to obtain review of the declaration that the section 647(c) was facially unconstitutional.” Maj. Op. at 1517. The City unsuccessfully moved the district court to direct the entry of judgment under Fed.R.Civ.P. 54(b) after the declaratory judgment claim was adjudicated. Id. Without accepting or rejecting Blair's settlement offer, the City agreed to permit a judgment "in accordance with the Court's Opinion and Order.” Id. at 1517. At the district court hearing regarding the offer of judgment, the issue of appeal arose and "the City stated that it believed it could appeal the declaratory judgment; Blair disagreed.” Id. At the subsequent hearing on the Rule 60(b) motion, the City again sought to perfect its right to appeal. "It argued that there *1525was a misunderstanding and mistake in the formation of the agreement: Blair believed that the judgment would preclude an appeal, while the City thought an appeal was allowed.” Id. at 1518.


. In Harrison Western Corp. v. United States, 792 F.2d 1391 (9th Cir.1986), we refused to apply the Ringsby rule where actions by Harrison, the prevailing party, had caused the government's appeal to become moot. We noted:
Insofar as the prevailing party causes an appeal to become moot, preservation of the district court judgment is problematic. By leaving that judgment in place, the appellate court may allow the prevailing parly to preclude an appeal while retaining the collateral effects of its trial court victory. The appellate court ought to be particularly wary where, as here, it is the prevailing party that moves for dismissal, and the losing party that opposes the motion.
Id. at 1394 n. 2 (vacating the district court’s judgment and remanding with instructions to dismiss). We expounded upon this point in National Union Fire Ins. Co. v. Seafirst Corp., 891 F.2d 762, 767-68 (9th Cir.1989), emphasizing that, in Harrison Western, there had not been a Ringsby-type settlement. Rather, in Harrison Western:
The government opposed the motion to dismiss and desired to pursue its appeal against Harrison. ... The application of federal common law and the bidding process, not the agreement of the parties to stop fighting, caused the case against Harrison to become "unreviewable.” Thus, it was appropriate to apply the Munsingwear rule and not the Ringsby rule.
Id. at 767.
As mentioned, in the present case, there was no “agreement of the parties to stop the fighting.” To the contrary, the City very much wants to pursue its appeal of the district court's constitutional determination. It is precluded from doing so by the fact that Blair has settled his damages claim — the only claim which he had independent standing to assert — and, thus, mooted the constitutional issue. It is Blair, the prevailing party, who now asks us to dismiss the City's appeal, yet to preserve for him the benefit' of the district court's underlying constitutional determination. Harrison Western cautions us to be "wary" of such a request under the present circumstances.